                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    § CASE NUMBER 6:19-CR-00022-JDK
v.                                                  §
                                                    §
                                                    §
JOSE LUIS MARQUEZ-RODRIGUEZ (1).                    §


                ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
               OF FACT AND RECOMMMENDATION ON GUILTY PLEA

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant Jose Luis Marquez-Rodriguez’s

plea of guilty to Count One with a violation of Title 18 U.S.C. § 371 - conspiracy to (a) produce,

without lawful authority, false identification documents in violation of 18 U.S.C. §§ 1028(a)(1),

1028(b)(1)(A)(i) & (ii), and 1028(c)(1); (b) transfer false identification documents in violation of

18 U.S.C. §§ 1028(a)(2), 1028(b)(1)(A)(i) & (ii), and 1028(c)(1); and (c) forge, counterfeit, falsely

make, and possess documents prescribed by statute and regulation for entry into and as evidence

of authorized stay and employment in the United States, in violation of 18 U.S.C. § 1546(a).

       Having conducted a proceeding in the form and manner prescribed by Federal Rule of

Criminal Procedure 11, the Magistrate Judge recommends that the Court accept Defendant’s guilty

plea. The parties waived their right to file objections to the Findings of Fact and Recommendation.

The Court is of the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed October 1, 2019, are hereby ADOPTED.
       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the Plea Agreement is approved by the Court, conditioned upon a review of the

presentence report.

       It is further ORDERED that, pursuant to Defendant’s Plea Agreement, the Court finds

Defendant GUILTY of Count One of the Indictment in the above-numbered cause and enters a

JUDGMENT OF GUILTY against Defendant as to Count One of the Indictment.

       So ORDERED and SIGNED this 3rd          day of October, 2019.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE
